DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103 rejection of Claims 1 — 3, 5 and 7  as being unpatentable over
Katsube (JP 2000 — 225638; English translation) in view of Ogawa et al (JP 2002 — 363432;
English translation) as evidenced by Yamada et al (U.S. Patent Application Publication No.
2002/0149035 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 6 as being unpatentable over Katsube (JP 2000
— 225638; English translation) in view of Ogawa et al (JP 2002 — 363432; English translation)
and further in view of Li et al (Carbohydrate Polymers), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 9 — 12 as being unpatentable over Katsube (JP 2000 – 225638; English translation) in view of Ogawa et al (JP 2002 – 363432; English translation) and further in view of Crowther et al (U.S. Patent Application Publication No. 2012/0101242 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 3 are rejected under 35 U.S.C. 103 as being unpatentable over
Ogawa et al (JP 2002 — 363432; English translation) and Austin (U.S. Patent No. 5,281,681) and Burzynski et al (U.S. Patent No. 3,321,276).
.	With regard to Claim 1 — 3, Ogawa et al disclose a bioplastic film that is a sheet (paragraph 0006) comprising a composition comprising a biodegradable plastic and  10 to 40 weight% wheat bran (mass%; paragraph 0015), therefore a biomass consisting of wheat bran, having the claimed size (21.5 microns; paragraph 0030) and a water content of less than 10 weight percent (paragraph 0014) and a filler (paragraph 0016). The amount of filler is not explicitly disclosed, but in an example the amount of biodegradable plastic is 80 parts by weight, (80 parts by mass, and the other component is the wheat bran, that is 20 parts by weight; paragraph 0037). It would have been obvious for one of ordinary skill in the art to provide for 80 parts by weight, as 80 parts by weight is disclosed in an example. The amount of wheat bran would therefore be 10 to 20 parts by weight, and the amount of filler would therefore be 0 to 10 parts by weight. Ogawa et al fail to disclose silica gel and a biodegradable plastic that is a first polyolefin – based resin.
Austin teaches a polyethylene that is biodegradable (column 1, lines 29 – 40) for the purpose of providing a polyethylene that can be used in any application where low density polyethylene is used (column 3, lines 38 – 41).
It therefore would have been obvious for one of ordinary skill in the art to provide for a biodegradable plastic that is polyethylene in order to obtain a polyethylene that can be used in any application where low density polyethylene is used as taught by Austin.
Buzynski et al teach that the use of silica gel as a filler in polyethylene, for the purpose of providing a filler that is refractory (column 4, lines 4 – 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for a filler that is silica gel in order to provide for a filler that is refractory as taught by  Buzynski et al. Buzynski et al also teach that silica gel is well known in the art to be a dessicant (adsorbent; column 4, lines 4 – 10). Although the disclosed ranges of water content and amount of dessicant are not identical to the claimed ranges, the disclosed ranges overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05.


6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ogawa et al (JP 2002 — 363432; English translation) and Austin (U.S. Patent No. 5,281,681) and Burzynski et al (U.S. Patent No. 3,321,276) and further in view of Li et al (Carbohydrate Polymers).
Ogawa et al, Austin and Burzynski et al disclose a film as discussed above. Ogawa et al, Austin and Burzynski et al fail to disclose the claimed polydispersity index.
Li et al teach wheat bran having a polydispersity index of 1.65 for the purpose of
obtaining a broad Mw distribution (page 412, second column, lines 1 — 12).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
polydispersity index of 1.65 in order to obtain a broad Mw distribution as taught by Li et al.

7. 	Claims 9 — 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ogawa et al (JP 2002 — 363432; English translation) and Austin (U.S. Patent No. 5,281,681) and Burzynski et al (U.S. Patent No. 3,321,276) and further in view of Crowther et al (U.S. Patent Application Publication No. 2012/0101242 A1).
Ogawa et al, Austin and Burzynski et al disclose a film as discussed above. With regard to Claim 9, Ogawa et al, Austin and Burzynski et al fail to disclose a bubble film.
Crowther et al teach a bubble film (paragraph 0181) comprising polyethylene for the
purpose of obtaining improved performance (paragraph 0203).
It therefore would have been obvious for one ordinary skill in the art to provide for
bubble film in order to provide for improved performance as taught by Crowther et al.
With regard to Claim 10, a multi — layer bubble film is taught by Crowther et al
(paragraph 0181). A bubble film product that is a laminate of the bubble film and a
subsidiary material is therefore disclosed.
With regard to Claim 11, the subsidiary material is therefore a film.
With regard to Claim 12, packaging is taught by Crowther et al (paragraph 0197).

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 103 rejection of Claims 1 — 3, 5 and 7  as being unpatentable over Katsube (JP 2000 — 225638; English translation) in view of Ogawa et al (JP 2002 — 363432; English translation) as evidenced by Yamada et al (U.S. Patent Application Publication No. 2002/0149035 A1), 35 U.S.C. 103(a) rejection of Claim 6 as being unpatentable over Katsube (JP 2000 — 225638; English translation) in view of Ogawa et al (JP 2002 — 363432; English translation) and further in view of Li et al (Carbohydrate Polymers) and 35 U.S.C. 103(a) rejection of Claims 9 — 12 as being unpatentable over Katsube (JP 2000 – 225638; English translation) in view of Ogawa et al (JP 2002 – 363432; English translation) and further in view of Crowther et al (U.S. Patent Application Publication No. 2012/0101242 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782